' The Court of Errors reversed the decree of the Chancellor, but from the variety of grounds maintained by different senators in favor of reversal, it is somewhat difficult to ascertain which particular ones were sustained by a majority of the court.
Senator Folsom held, 1. “That the deviation from the faith and practice prevailing in the church at former periods, if indeed there was any such deviation proved, was too slight and unimportant to warrant the interposition of the court below, even if such an interposition by that court on account of an alleged departure from the belief of the founders or benefactors of a church would even be justifiable which he considered to be matter of doubt. 2. That the connection of the church with the Reformed Dutch Church was voluntary, and was never binding on the former and was now at an end. 3, That the Court of Chancery is deprived of jurisdiction by the provisions of the statute. (2 R. *549S. 466, § 57.) And 4. But the order of the Vice Chancellor in the former suit mentioned in the pleadings and proofs was a bar to the relief sought in this suit.
Senator Barlow held, that a majority of the church or the trustees, if incorporated, were at liberty to deviate from the doctrines which prevailed at the time of the donation, and that such deviation will not produce a forfeiture of such property, or entitle the minority adhering to the old faith to the enjoyment of it.
2. That when property is in terms conveyed in trust to support a particular form of worship or certain doctrines, the Court of Chancery may enforce the trust and prevent a division of the property.
3. That in this case, no portion of the temporalities appeared to have been conveyed, upon any trust relating to particular religious doctrines or church government; but if they were, the deviation was not material enough to authorize the Court of Chancery to interfere.
Gardiner (President) held, that the terms of the trust deed “for the worship of God in the German language,” were sufficiently answered by the form of worship in the faith of the Lutheran as well as of the Calvanistic tenets. -That upon the subject of church government or ecclesiastical con- . nection, (the two grounds on which the Chancellor placed his decision,) the declaration of trust was entirely silent.
The judgment was reversed by a vote of 14 to 3,